Citation Nr: 0635693	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  97-34 334	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board issued a decision in September 2004 that denied 
service connection for major depression and granted a 20 
percent rating for the veteran's service-connected left knee 
disability.  The veteran appealed the decision to the United 
States Court of Veterans Claims (Court).  The veteran's 
attorney and VA's General Counsel filed a joint motion to 
vacate the Board's decision in May 2005 and the Court granted 
the motion that same month.  The Court vacated the Board's 
decision as to the denial of service connection for major 
depression and as to that part of the decision that denied a 
disability rating higher than 20 percent for the veteran's 
left knee disability.  The case was remanded to the Board for 
readjudication.

In October 2005, the Board issued a decision that denied a 
rating higher than 20 percent for the veteran's service-
connected left knee disability.  Accordingly, that issue is 
no longer before the Board.  In the same decision, the Board 
remanded the claim of service connection for major depression 
to the RO for additional development.  The case has been 
returned to the Board for appellate review.

The Board points out that the issue that has been developed 
for review by the Board is entitlement to service connection 
for major depression.  The Board notes that much of the 
evidence of record relates to a post-traumatic stress 
disorder (PTSD).  That issue was previously adjudicated by 
the RO in December 1998.  It was not appealed and is 
therefore not before the Board at this juncture.  The Board's 
decision below does not address other claims-claims over 
which it does not have jurisdiction, such as service 
connection for PTSD or any psychiatric disability other than 
major depression.  

From arguments recently made, it appears that the veteran and 
his representative desire to pursue claims of service 
connection for psychiatric disability other than major 
depression, such as dysthymia or a depressive disorder not 
otherwise specified.  This is consistent with the veteran's 
July 1996 claim for service connection when he noted 
"anxiety, depression and nervous condition," but which was 
limited to a question of service connection for major 
depression by the RO when the claim was adjudicated in 
January 1997 and thereafter developed as such for the Board's 
review.  It does not appear that the veteran objected to the 
RO's limited characterization of the issue or that he 
appealed the failure to adjudicate any other psychiatric 
disability claim.  Nevertheless, the recently raised issues 
with respect to psychiatric disability other than major 
depression are referred to the RO for appropriate action.  


FINDING OF FACT

The veteran does not have major depression.


CONCLUSION OF LAW

The veteran does not have major depression that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Pursuant to Board remands, the RO issued 
notice letters in March 2002 and June 2003, which notified 
the veteran and his representative of the legal criteria 
governing his claim.  By a March 2006 notice letter, the RO 
provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   In the most recent 
supplemental statement of the case (SSOC) in April 2006, the 
RO notified them of the evidence that had been considered in 
connection with his claim and the bases for the denial of his 
claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2002 and June 2003 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The veteran was told 
that it was his responsibility to make sure these records 
were received by the RO, however.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  Consequently, the Board finds that the veteran 
has been put on notice to submit any pertinent evidence that 
he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claim in April 2006, which followed the notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records 
(SMRs) have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Mountain Home, Tennessee.  Records from multiple 
private treatment providers identified by the veteran have 
also been obtained.  Additionally, the RO requested and 
obtained Social Security Administration (SSA) disability 
records.  Furthermore, the veteran was provided five VA 
examinations in relation to his claim, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see also 38 C.F.R. § 3.304(b) (2006).  VA's General Counsel 
has held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran contends that he has major depression and that it 
is related to his time in active military service or that it 
pre-existed service and was aggravated by service.  He 
asserts that depression was noted on his entrance examination 
and that he saw several psychiatrists while in service.  
Additionally, he relates several traumatic events in service 
involving violence, which he alleges are related to a current 
disorder.  Specifically, he recalls running over a girl with 
a truck that he was driving while stationed in Korea.  This 
led to a Korean police officer pointing guns at his head.  

In this case, the Board concludes that the veteran did not 
have a preexisting major depression.  A review of the 
veteran's SMRs reveals a July 1969 induction examination, by 
which the veteran noted that he experienced depression and 
nervousness.  The examiner reported that the veteran 
complained of being worried and nervous and had not sought 
medical treatment.  On examination, the veteran was not found 
to have a psychiatric disorder.  VA examiners addressed the 
issue in September 2002, March 2004, April 2004, and March 
2006.  They determined that the veteran did not experience 
major depression prior to service.  Each examiner found that 
the veteran suffered from PTSD prior to service.  The March 
2006 examiner also gave the opinion that at the time of the 
veteran's entry, the veteran was most likely experiencing an 
adjustment disorder because he continued on with the military 
with little intervention.  There is no clear and unmistakable 
evidence to show that the veteran had major depression prior 
to service.  Based on the evidence of record and the several 
VA opinions, in the context of a major depression disorder, 
the veteran is presumed to have been in sound condition when 
he entered service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

The SMRs are absent any other complaints of, or treatment 
for, major depression or similar symptoms.  In fact, there is 
no evidence of any psychiatric problems or treatment in the 
SMRs after the entry examination.  The veteran's separation 
examination report indicates that he was normal 
psychiatrically and the examiner did not note any defects or 
diagnoses.  Thus, in order for the veteran's claim to 
prevail, post-service medical evidence must demonstrate a 
nexus between current major depression and the veteran's 
active military service based on any competent lay statements 
regarding events which he experienced in service, including 
any associated symptomatology.

The veteran was afforded multiple VA examinations in order to 
determine the diagnosis and etiology of current psychiatric 
disability.  A November 1996 VA examiner did diagnose the 
veteran with moderately severe, recurrent major depression, 
along with alcohol dependence in remission.  However, no 
psychological testing was conducted and the examiner did not 
provide a nexus opinion as to whether the major depression 
was linked to the veteran's time in service.

In a September 2002 VA examination, an examiner gave the 
veteran a diagnosis of PTSD based on his reported history.  
The examiner related half of the veteran's symptomatology to 
events that happened in service and half to a personality 
disorder that developed from his youth prior to enlistment.  
In a later addendum, after reviewing the claims file, the 
same examiner reiterated his opinion regarding the etiology 
of the veteran's psychiatric problems.  The examiner found 
the veteran's reported history (regarding his traumatic 
experiences in Korea) to be fairly consistent with statements 
he had made to past mental health clinicians.

The veteran underwent another VA examination in March 2004.  
After a review of the claims file, a VA psychiatrist 
diagnosed the veteran with PTSD.  However, he suggested 
further psychological testing due to the disparity of various 
diagnoses that had been made over the past few decades.  He 
stated that the past diagnoses were often made without any 
apparent rationale.  The examiner wished to provide a 
thorough evaluation to determine the true extent and nature 
of the veteran's difficulties.  On psychological testing in 
April 2004, a VA psychologist concurred with the March 2004 
examiner's opinion, when he stated as follows:

It is this examiner's belief that this veteran 
has had PTSD since his childhood.  This probably 
accounts for his acknowledgement of nervousness 
and depression qualities on his military intake 
exam.  As far as the absence of complaint on his 
military exit exam, it is believed that [the] 
veteran, like many others at that time, was 
probably told that he would be discharged more 
readily if he made no complaints.  No solid 
evidence for the presence of a depressive 
[dis]order is seen in the record until 1980.  
Depression can overlap with, and in some cases 
can tend to conceal PTSD.  I think this veteran 
should have entered his claim for PTSD rather 
[than] for depression.  I do not find significant 
evidence that his depression began during his 
military service [or] was exacerbated then.  The 
PTSD that I believe he brought from his youth 
into his military service, however, was probably 
worsened by some of his military experiences, 
particularly that one involving the truck 
accident and apprehension . . . by police.  I 
concur fully with the opinion of the last 
previous C&P examiner, and that the best 
appraisal of the veteran's condition seems to be 
that he has PTSD, the present severity of which 
can be attributed in about equal part to 
childhood experiences and to his experiences 
during his military service.  It is advisable 
that the veteran be participating in treatment 
for PTSD.

The examiner provided a final diagnosis of chronic PTSD, 
resulting from pre-military and military service experience.  
He also gave a second diagnosis of dysthymic disorder, 
without an etiology.

Lastly, the veteran was re-examined in March 2006 by the same 
VA psychiatrist who composed the March 2004 examination 
report.  He provided diagnoses of PTSD and depressive 
disorder NOS.  In an attempt to clarify the veteran's 
psychiatric situation, the examiner stated his opinion as 
follows:  

The veteran has had traumatic experiences that 
existed both prior to his military service and 
during his military service.  It is not at all 
unusual; in fact, it is quite common, to see in 
individuals who develop PTSD, early life 
traumatic experiences.  It is, therefore, my 
opinion that the veteran's current PTSD symptoms 
are related to the traumatic event of his killing 
the girl while in Korea, but that he had been 
"sensitized" by his rather abusive and 
difficult early life.  It is my opinion that, in 
all probability, that the symptoms he has today 
related to PTSD would not have occurred had he 
not had the unfortunate incident of killing the 
girl.  It is further my opinion that the 
veteran's difficulty he had while in basic 
training is best described as an adjustment 
disorder, since it required little intervention 
and he was able to continue with and successfully 
complete basic training and his entire military 
commitment.  The veteran had, no question, been 
traumatized by his early experiences, which led 
to his Axis II diagnosis of mixed personality 
traits, which left him with maladaptive patterns 
of behavior and lessened capacity to cope with 
stress.  This is manifested by his development of 
both anxiety and depressive symptomatology 
culminating in his current Axis I diagnosis of 
depressive disorder NOS.  In addition to his 
early experiences, the veteran's rather 
dysfunctional life and physical problems have 
contributed to his lack of any constructive 
interest or activities that so often can help an 
individual maintain a relative level of emotional 
harmony . . . .  It is my opinion that the 
veteran did not experience a major depression 
prior to entering the military, and in fact, he 
may have had the depressive episodes which 
apparently, by the diagnoses, seemed to meet the 
diagnostic criteria for major depression, but do 
not at this time, manifest the intensity or the 
number of symptoms required in DSM-IV to get a 
diagnosis of major depression.  Hence, the 
diagnosis is depressive disorder NOS . . . .

In light of the recent VA examination and opinion reports, 
the Board finds that there is no basis to establish 
entitlement to service connection for major depression.  The 
opinions are competent, thorough, and the examiners provide 
complete rationales for their findings.  The Board finds the 
March 2004, April 2004, and March 2006 opinions to have more 
probative value than the previous medical evidence of record.  
Previous examinations, private treatment records, VA 
treatment records from the Mountain Home VAMC, and records 
obtained from the SSA are found to be less probative.  This 
collection of medical evidence, consisting of records since 
1980, contains a wide array of psychiatric diagnoses, 
including major depression.  Nevertheless, as mentioned in 
the March 2003 VA examination report, the previous diagnoses 
were made without substantial rationale.  The recent VA 
examiners were able to clarify the divergent opinions of the 
past and they presented a comprehensive and detailed picture 
of the veteran's psychiatric state.  Furthermore, the claims 
file was not available for review by the other mental health 
practitioners.

It is clear from the recent VA examination reports that the 
veteran's predominant psychiatric disability is PTSD.  The 
examiners repeatedly gave the opinion that if there is any 
psychiatric disorder which arose from service, it was PTSD.  
Major depression was not given as a diagnosis when the 
thorough psychiatric reviews and analysis of the entire 
record was undertaken.  (As noted above, the issue of 
entitlement to service connection for PTSD is not before the 
Board, and was in fact previously adjudicated as a separate 
issue by the RO in December 1998.)  In short, the veteran 
does not experience major depression and consequently may not 
be service connected for it.  38 C.F.R. § 3.303.  

The Board also notes that the examiners have made diagnoses 
of dysthymic disorder and depressive disorder NOS.  As noted 
by the most recent examiner, these are not major depression.  
(Even the parties' May 2005 joint motion notes that a 
dysthymic disorder is manifested by symptoms that do not meet 
the diagnostic criteria for a major depressive episode.)  
Therefore, while the Board has considered these assessments, 
they do not represent major depression (as noted by the VA 
examiner), which is the disability at issue.  For the reasons 
set forth above, the Board finds persuasive the evidence 
showing that the veteran does not in fact experience major 
depression.  Therefore, service connection for major 
depression is not warranted.  See 38 C.F.R. § 3.303.

The Board has considered the written contentions of the 
veteran and his representative with regard to his claim of 
service connection.  While the Board does not doubt the 
sincerity of the their belief that the veteran has major 
depression that is related to his time in service, as lay 
persons without the appropriate medical training or 
expertise, they simply are not competent to provide a 
probative opinion on a medical matter-such as the diagnosis 
of a psychiatric disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for major depression must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for major depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


